Chellis is the plaintiff in interest, and the case will be considered as though he were the plaintiff of record. The general verdict in his favor includes a finding that he knew at the time he attached the horses on the writ against Daniels that Abbott had previously attached them as Daniels property, and that relying thereon he attached them and changed his position. Such finding is not only not inconsistent with the special facts found in the case, but could reasonably be inferred from them. Under these circumstances, if Abbott were allowed to rescind the sale to Daniels and hold the horses as his own Chellis would suffer a detriment, for he would be liable in damages as a tort-feasor. Farley v. Lincoln, 51 N.H. 577; Moody v. Drown, 58 N.H. 45; Thurston v. Blanchard, 22 Pick. 18. It follows that Abbott is estopped to set up a right to rescind the sale because of Daniels' fraud (Haynes v. Sanborn, 45 N.H. 429; Carpenter v. Cummings,40 N.H. 158; Evans v. Warren, 122 Mass. 303), and that there should be judgment for the plaintiff.
Exception overruled.
All concurred.